DISSENTING OPINION BY
Judge BROBSON.
I join Part I of the majority’s opinion.
With respect to Part II, the majority’s disposition of the issue is consistent with the current state of the law, addressing gun owner standing to challenge a local ordinance relating to mandatory reporting of lost or stolen firearms. See Nat’l Rifle Ass’n v. City of Phila., 977 A.2d 78 (Pa.Cmwlth.2009) (en banc), appeal denied, 606 Pa. 677, 678, 996 A.2d 1068, 1069 (2010). I, however, continue to believe that our precedent in this regard is in error and should be revisited. See Nat’l Rifle Ass’n v. City of Pittsburgh, 999 A.2d 1256, 1260-63 (Pa.Cmwlth.2010) (Brobson, J., dissenting), appeal denied, 611 Pa. 629, 23 A.3d 543 (2011). It is for this reason that I must respectfully dissent from that portion of the majority’s opinion.
Judges LEAVITT and McCULLOUGH join in this dissenting opinion.